     CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Tina Norris, Sally Michalak, and Wendy                 File No. 16-cv-03954 (ECT/TNL)
Loepp, individually and on behalf of all
others similarly situated,

              Plaintiffs,
                                                           OPINION AND ORDER
v.

Bluestem Brands, Inc.; Blair, LLC; and
Does 1–10,

           Defendants.
________________________________________________________________________

       After over two years of litigation in this Fair Labor Standards Act (“FLSA”) case,

the Parties seek to decertify the conditional class, dismiss the Opt-In Plaintiffs’ claims

without prejudice, and dismiss the Named Plaintiffs’ claims with prejudice. The Parties

initially presented these requests as a stipulation. ECF No. 179. In compliance with the

Court’s January 24, 2019 Order concluding that court approval of decertification and

dismissal in FLSA matters “is at least advisable, and perhaps required, here,” ECF No. 181

at 12, Defendants filed an unopposed motion explaining the grounds for decertification and

dismissal, ECF No. 185. Although the Court erred in inferring from the Parties’ stipulation

that there had been a settlement (the Parties have since made clear there was no settlement),

review of the requested decertification and dismissal is nonetheless required by law to

ensure that they are fair and equitable, especially with respect to the Opt-In Plaintiffs. That

review establishes clearly that decertification and dismissal are appropriate because
    CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 2 of 17



discovery has revealed that the class members are not “similarly situated” and the Named

Plaintiffs’ claims are not viable.

                                             I1

                                             A

       Tina Norris, Sally Michalak, and Wendy Loepp (the “Named Plaintiffs”) bring one

collective-action claim under the FLSA for failure to pay overtime wages and bring three

putative class-action claims pursuant to Fed. R. Civ. P. 23 for breach of contract, unjust

enrichment, and violations of the Pennsylvania Minimum Wage Act of 1968. Second Am.

Compl. ¶¶ 89–140 [ECF No. 86]. Plaintiff Norris also separately asserts a claim for

retaliation under the FLSA. Id. ¶¶ 141–45.

       Named Plaintiffs are three former employees of Defendants’ call center in Erie,

Pennsylvania; one was a full-time hourly telephone sales agent (Norris), and two were

hourly customer-service agents (Michalak and Loepp) who worked full-time and part-time,

respectively. Id. ¶¶ 15–17, 30, 34, 39, 43–44. They allege a modern-day donning-and-

doffing routine in which they were unpaid for time spent booting up their computers, as

well as completing “final calls” with customers that extended beyond the designated end

time of their shifts. Id. ¶¶ 49–62. They allege that this unpaid pre-shift procedure took

approximately ten minutes per shift, and that “final calls” would regularly last two to seven

minutes. Id. ¶¶ 49–51, 59–62.



1
       The history of this FLSA case is set forth fully in the Court’s January 24, 2019
Order, but it will be recited again here for the benefit of the Opt-In Plaintiffs, who will
receive or be given access to a copy of this Order when they are notified of decertification
and the dismissal of their claims.
                                             2
     CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 3 of 17



                                              B

       On July 26, 2017, the same day they filed their Second Amended Complaint,

Plaintiffs moved for conditional class certification under the FLSA, relating exclusively to

Count 1 for overtime wages. See Renewed Mot. to Certify Conditional Class [ECF

No. 77]; Second Am. Compl.; Jan. 10, 2018 Order at 9 n.2 [ECF No. 103]. Plaintiffs sought

to certify a conditional class covering all Defendants’ call centers in Pennsylvania (in Erie,

Franklin, and Warren), but the Court only granted certification as to the Erie location.

See id. at 11–14 (concluding that, at least at the conditional-certification stage, “[t]he work

performed by customer service agents and telephone sales agents is similar enough to

permit joinder” and that the “employees at the Erie call center were subject to a common

injury from a common policy,” but that “Plaintiffs ha[d] failed to provide sufficient support

or allegations . . . that any employee at the Franklin or Warren call center went

uncompensated”). And although Plaintiffs alleged both pre- and post-shift work went

uncompensated, the Court only certified a conditional class as to pre-shift work. See id. at

19–20 (declining to certify post-shift class because Defendants used an FLSA-compliant

“rounding policy” to pay employees to the nearest quarter hour, and Plaintiffs did not come

forward with “sufficient support or allegations that the rounding policy was improperly

used to deprive Plaintiffs of appropriate compensation”). Specifically, Magistrate Judge

Tony N. Leung certified the following class on January 10, 2018:

              All current and former Telephone Sales Agents and Customer
              Service Agents employed by Bluestem Brands, Inc. and/or
              Blair, LLC, at the call center in Erie, Pennsylvania, at any time
              in the last three years, who were not paid for off-the-clock work
              during their preliminary “boot-up” time.
Id. at 22.

                                              3
     CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 4 of 17




       Plaintiffs objected to that order. ECF No. 105 (objecting only to the exclusion of

the Warren and Franklin call centers from the conditionally-certified class). Reviewing the

matter de novo, District Judge Susan Richard Nelson agreed that there was an insufficient

showing to justify inclusion of the two other Pennsylvania call centers in the

conditionally-certified class. See Apr. 26, 2018 Mem. Op. and Order at 17 [ECF No. 148].

But Judge Nelson afforded Plaintiffs an opportunity “to file a renewed motion for

conditional certification in the event that they obtain and file at least some evidence to

sustain their burden of establishing that employees at the Franklin and Warren call centers

were subject to the same unwritten policy as that alleged by the Erie employees.” Id. at

20. Plaintiffs subsequently sought conditional certification to include those Franklin and

Warren call center employees, ECF No. 152, but their motion was denied. See Aug. 28,

2018 Order at 15–16, 18–19 [ECF No. 173] (“Without any reliable information concerning

the Franklin, Pennsylvania call center, this Court again declines to include it in the

conditional class. With respect to the Warren, Pennsylvania call center, Plaintiffs have

failed to show a common injury from a common [unwritten] policy tying the Warren

facility to the Erie facility.”). Accordingly, the contours of the conditionally-certified class

remained unchanged.

       As part of its conditional-class-certification order, the Court had directed the Parties

to notify the members of the class via mail and email. See Jan. 10, 2018 Order at 21–23.

In total, 107 individuals have opted into this litigation (the “Opt-in Plaintiffs”). See Rollins

Decl. ¶ 2 [ECF No. 187]; see also ECF Nos. 108–09, 113, 115–24, 126–47, 149–51.



                                               4
    CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 5 of 17



                                             C

       Since that time, the Parties have been conducting discovery. See Pretrial Scheduling

Order at 1 [ECF No. 111]; Am. Pretrial Scheduling Order at 1 [ECF No. 177] (extending

fact-discovery deadline to April 1, 2019). The Parties “agreed to participate in targeted

discovery in advance of a settlement conference,” which “included limited written

discovery and the depositions of the three [N]amed Plaintiffs.” Rollins Decl. ¶ 3 [ECF

No. 187].   As the Defendants’ unopposed motion for decertification and dismissal

describes, “certain facts came to light” during the depositions of the three Named Plaintiffs

that revealed “disparate work experiences” and “undermined the merits of the three Named

Plaintiffs’ claims.” Mot. ¶ 3 [ECF No. 185].

       In particular, the Named Plaintiffs’ depositions were inconsistent with their previous

sworn statements about being “required” to complete pre-shift work before clocking in.

See Norris Decl. ¶ 7 [ECF No. 80]; Michalak Decl. ¶ 7 [ECF No. 81]; Loepp Decl. ¶ 7

[ECF No. 82]. Michalak testified that “[t]he company suggested you be there [early], but

they didn’t put it as a requirement.” Rollins Decl. Ex. C (“Michalak Dep.”) at 30:9–33:12,

46:19–50:21 [ECF No. 187-3]. She admitted that her declaration incorrectly stated that

she was “required” to arrive at work early. Michalak Dep. at 129:16–130:13. Loepp

similarly testified that it was not actually a requirement to arrive early at work, and that

arriving early was just a way to get the “perks [of] being a good sales representative.”

Rollins Decl. Ex. B (“Loepp Dep.”) at 103:15–104:17 [ECF No. 187-2]. Norris, too,

testified that she did not remember any requirement that she could not clock in until she




                                             5
    CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 6 of 17



completed this pre-shift work. Rollins Decl. Ex. A (“Norris Dep.”) at 146:14–147:20 [ECF

No. 187-1].

       The depositions and limited document discovery also revealed the troubling fact that

oftentimes the Named Plaintiffs were not even in the building at work when they claimed

to be performing unpaid pre-shift work. See Mem. in Supp. at 6 [ECF No. 186]. This was

inconsistent with previous sworn statements that the Named Plaintiffs “regularly”

performed upwards of fifteen minutes of pre-shift work. See Norris Decl. ¶ 7; Michalak

Decl. ¶ 7; Loepp Decl. ¶ 7. For example, on May 3, 2016, when her shift was scheduled

to begin at 12:24, Norris had documented a start time of 12:19 on her personal calendar,

but her security swipe card data reflects that she entered the building at 12:16 and again at

12:24. Rollins Decl. Ex. D at 4 [ECF No. 187-4] (Norris’s personal calendar “tracking

wage theft”); Rollins Decl. Ex. E at 2 [ECF No. 187-5] (swipe card data). Security card

swipe data showed that Norris had entered the building twice on approximately 75% of her

shifts; this suggests that she left the building and was not, in fact, working pre-shift work

as she alleged. See Rollins Decl. Ex. E. Norris was unable to provide a clear explanation

for her double-entry practice, but she did acknowledge that she was a smoker and would

sometimes take smoke breaks while working for Defendants. See Norris Dep. 230:3–

234:12.2


2
        Norris’s testimony otherwise calls into doubt her ability to act as a class
representative. See, e.g., id. at 15:23–16:19 (discussing her social-media posts about voter
fraud and how those behind voter fraud deserved the death penalty), 19:2–15 (accusing
defense counsel of being paid by “the Clintons” for their work in this case), 43:17–20
(stating her belief that “the whole government is part of the Illuminati” and that the courts
and justice system are similarly corrupt), 269:19–270:6 (testifying that she believes there
may be a conspiracy between the Defendants, federal government, and “corrupted
                                             6
    CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 7 of 17



         Similarly, Michalak’s swipe card data showed that she would typically arrive just a

few minutes before the scheduled start time of her shift, contradicting her claim that she

arrived ten to fifteen minutes early to perform pre-shift work. See Rollins Decl. Ex. F [ECF

No. 187-6]; Michalak Dep. at 28:5–29:21, 87:8–21. Michalak’s proffered explanation for

this is that she had previously entered the building with a large group of people, and

someone else swiped her in; she would then go back out to her car, where she always left

her cell phone, to call her son and let him know she had made it to work, and only on that

second entrance to the building would she swipe her own card. Michalak Dep. at 74:2–

82:9. She admits that a reasonable person would not believe her explanation. Id. at 182:1–

183:6.

         Loepp’s testimony did not reveal the same issues with her physical presence in the

building during the alleged pre-shift work, but she did testify that there was no

“requirement” to arrive early—it was her personal desire to be “organized” that motivated

the pre-shift work. Loepp Dep. at 103:15–104:17. She also testified that she is not

asserting a claim of her own in this case, and that she is just a witness to what happened.

Id. at 48:16–50:20.

                                               D

         As a result of the foregoing revelations, the Parties have agreed that “collective or

class action treatment [would be] inefficient” and request that the Court decertify the

conditionally certified class and dismiss the Named Plaintiffs’ claims with prejudice. Mot.



California”), 306:15–24 (claiming she is an “independent agent” for “we the people,” who
have been brainwashed by the government); see also Mem. in Supp. at 8–10, 20–21.
                                               7
    CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 8 of 17



¶¶ 3, 6. The Parties have made clear that they “have not reached a settlement, and

Defendants have not paid (nor have they agreed to pay) any compensation to Plaintiffs or

their counsel” in connection with this agreement as to decertification and dismissal. Id.

¶ 5; see also Rollins Decl. ¶ 6; Pls.’ Resp. at 1–2 [ECF No. 188] (“[A]fter the Defendants

informed Plaintiffs they intended to file motions for decertification and other relief,

Plaintiffs determined it would not be appropriate to engage in further litigation pursuant to

Fed. R. Civ. P. 11.”). In accordance with the Court’s January 24, 2019 Order, they now

seek court approval of their requested decertification and dismissal.

                                                II

                                                A

         The first order of business is the request for decertification. Under § 216(b) of the

FLSA, claims can be adjudicated as collective actions if the plaintiffs are “similarly

situated” and all “give[] [their] consent in writing” to become parties to the action.

29 U.S.C. § 216(b). Although § 216(b) is silent as to the process for certifying a class and

the standard for being “similarly situated,” courts in this District have adopted the

two-stage approach first articulated in Lusardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J.

1987):

                The first stage, or the “notice stage,” usually occurs early on in
                the lawsuit, when the Court determines whether notice of the
                action should be given to putative collective action members.
                Because the court has minimal evidence before it, this
                determination is made using a fairly lenient standard, and
                typically results in “conditional certification” of a
                representative class.

                The similarly situated analysis is undertaken again at the
                second stage of the analysis when the defendant moves for

                                                8
    CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 9 of 17



              decertification of the collective class. During this second
              stage, the court has much more information on which to base
              its decision, and makes a factual determination on the similarly
              situated question. If the claimants are similarly situated, the
              district court allows the representative action to proceed to
              trial. If the claimants are not similarly situated, the district
              court decertifies the class and the opt-in plaintiffs are dismissed
              without prejudice. The class representatives—i.e. the original
              plaintiffs—proceed to trial on their individual claims.

Nerland v. Caribou Coffee Co., Inc., 564 F. Supp. 2d 1010, 1017–18 (D. Minn. 2007)

(citations omitted).

       “At the second stage, now germane, a defendant may move to decertify the class if,

after discovery, the evidence shows that members of a conditionally certified class are not

similarly situated. The defendant’s motion to decertify is analyzed under a stricter

post-discovery standard.” Smith v. Heartland Auto. Servs., Inc., 404 F. Supp. 2d 1144,

1149 (D. Minn. 2005). As the court noted in Nerland, “[d]uring this second stage, the court

has much more information on which to base its decision.” 564 F. Supp. 2d at 1017.

Relevant considerations include: “(1) the extent and consequences of disparate factual and

employment settings of the individual plaintiffs; (2) the various defenses available to

defendant which appear to be individual to each plaintiff; and (3) fairness and procedural

considerations.” Id. at 1018. All three considerations favor decertification here.

       As for the first factor, the Named Plaintiffs’ testimony revealed that there is neither

a “common policy” nor a “common injury” of required, uncompensated pre-shift work.

Norris v. Bluestem Brands, Inc., No. 16-cv-03954 (SRN/TNL), 2018 WL 1972473, at *4

(D. Minn. Apr. 26, 2018). All three Named Plaintiffs testified that this pre-shift work was

not truly a “requirement”—at most, it was a “suggestion.” Michalak Dep. at 30:9–33:12;


                                              9
    CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 10 of 17



Loepp Dep. at 103:15–104:17; Norris Dep. at 146:14–147:20. When Michalak was asked

to point to evidence of the alleged unwritten policy requiring pre-shift work, she could not

remember when it was sent, who sent it, or anything else about what it said. See Michalak

Dep. at 30:18–23, 33:8–16. When Norris was asked about the source of the alleged

requirement, she cryptically testified that it was “common knowledge through the thing.”

Norris Dep. at 345:12–22. And as Defendants suggest, it seems that the three Named

Plaintiffs would have had different experiences with any such unwritten requirement, if it

even existed, because they were managed by different supervisors. See Mem. in Supp. at

13 (“It is no surprise, then, that Plaintiffs—who held different kinds of jobs and worked

different shifts and generally reported to different people—had wildly dissimilar

understandings and experiences with regard to any alleged ‘requirement’ of pre-shift

work.”); see, e.g., Cruz v. Lawson Software, Inc., 764 F. Supp. 2d 1050, 1064 (D. Minn.

2011) (finding a lack of common training “militates against finding that Plaintiffs are

similarly situated”). The Named Plaintiffs’ deposition testimony also poked holes in their

alleged injury of uncompensated work. Both Norris’s and Michalak’s swipe card data

undermined their claims that they were in the building working for ten to fifteen minutes

before each shift. See Rollins Decl. Exs. E–F. The swipe card data also reveals, double

entries aside, that the Named Plaintiffs did not consistently arrive at work ten to fifteen

minutes early. See id.

       With respect to the second factor, even if the Named Plaintiffs were required to

complete pre-shift work, and they sporadically did so, there will be individualized defenses

to these claims. The Defendants would be entitled to defend against Norris’s claim by


                                            10
    CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 11 of 17



presenting the theory that she was on a smoke break; against Michalak’s claim by

undermining her claimed explanation about coworkers swiping her in and leaving her cell

phone in her car; and against Loepp’s claim by arguing that it was Loepp’s own desire to

be organized that motivated her pre-shift work. See Mem. in Supp. at 16–18. This

“possibility of mini-trials” and presenting “individualized defenses as to the credibility” of

each Named Plaintiff “render[s] collective treatment unmanageable.”            Soderberg v.

Naturescape, Inc., No. 10-cv-3429 (PAM/JJG), 2011 WL 11528148, at *11 (D. Minn. Nov.

3, 2011); see also White v. 14051 Manchester, Inc., 301 F.R.D. 368, 377 (E.D. Mo. 2014)

(concluding    credibility   issues   with   class   representatives’   testimony     favored

decertification). Additionally, as Defendants point out, at least half of the 107 Opt-In

Plaintiffs were part-time employees, which means they were scheduled to work fewer than

forty hours a week and Defendants may have an individualized defense as to overtime

compensation in those cases. Mem. in Supp. at 19 (citing Douglas v. First Student, Inc.,

888 F. Supp. 2d 929, 933–34 (E.D. Ark. 2012)).

       The third and final factor, fairness and procedural considerations, also militates in

favor of decertification. Though the purpose of § 216(b) actions under the FLSA is to

“reduc[e] the burden on plaintiffs through the pooling of resources” and “resolv[e]

common issues of law and fact that arise from the same illegal conduct,” those purposes

cannot be served when there are not common issues of law and fact. Cruz, 764 F. Supp. 2d

at 1063 (citation and internal quotation marks omitted)). If any of the Opt-In Plaintiffs

were, in fact, required to regularly perform pre-shift work without pay, “[t]here is a strong

incentive for [them] to pursue individual claims,” making decertification fair.            Id.


                                             11
    CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 12 of 17



(recognizing that dismissal without prejudice can be “akin to dismissal with prejudice” for

plaintiffs with only nominal damages). Accordingly, the conditional FLSA class will be

decertified.

                                              B

       Because the Court agrees with the Parties that this conditional FLSA class should

be decertified, the Opt-In Plaintiffs’ claims must be dismissed without prejudice. Cruz,

764 F. Supp. 2d at 1064; see also Nerland, 564 F. Supp. 2d at 1025–26 (“[T]he effect of a

court order directing the decertification of the conditional class in this case would be a

dismissal of all of the opt-in plaintiffs without prejudice, placing each plaintiff back at

square one . . . .”).

       Additionally, the Opt-In Plaintiffs’ must receive notice of the Court’s decertification

decision and its disposition of their claims. The Parties have filed a proposed Notice of

Decertification of Conditionally Certified Class. ECF No. 179-1. This proposed Notice

informs the Opt-In Plaintiffs, among other things, that the Court’s order decertifying the

conditionally certified class is “a ruling that means this lawsuit will not proceed as a class

or collective action, and that . . . you are no longer a party to this lawsuit.” Id. It also

appropriately informs them that they “are not responsible for any attorneys’ fees or costs

associated with this action,” and provides Plaintiffs’ attorneys’ contact information for any

questions they might have. Id. The Court’s only concern is that the notice letter does not

apprise the Opt-In Plaintiffs about the significance of dismissal without prejudice and the

statute of limitations. Cf. Smith, 404 F. Supp. 2d at 1155 n.9; Togstad v. Vesely, Otto,

Miller & Keefe, 291 N.W.2d 686, 694 (Minn. 1980). Therefore, the Court directs the


                                             12
    CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 13 of 17



Parties to add the following sentence to the end of the second paragraph of the proposed

Notice: “Your claim has been dismissed without prejudice. If you wish to pursue your

claim, you will need to initiate a new lawsuit. There are statutes of limitations and

legal deadlines, and failure to act within these times can result in waiver of your

rights. Accordingly, you should seek legal advice as soon as possible if you wish to

pursue your claim.” Additionally, the Court directs the Parties to provide a copy of this

Order when notifying the Opt-In Plaintiffs of the dismissal of their claims.3 Cf. Smith,

404 F. Supp. 2d at 1155 n.9.

                                             III

       Defendants have filed an unopposed motion to dismiss the Named Plaintiffs’ claims,

ECF No. 186, but also maintain that those claims were already effectively dismissed by the

Parties’ Stipulation, ECF No. 179. See Mem. in Supp. at 21 (“[G]iven that Plaintiffs and

Defendants have not reached a settlement agreement and that Defendants have not paid

any compensation to Plaintiffs in any form . . . Defendants respectfully submit that

Plaintiffs’ claims were effectively dismissed with prejudice by way of the parties’ Rule 41

stipulation and request that the Court recognize that dismissal.”). The Court declines to

recognize that dismissal as automatically occurring “without court order” pursuant to Rule

41(a)(1)(A)(ii), and instead will assess the requested dismissal under FLSA precedent.

Cf. Fed. R. Civ. P. 41(a)(2) (“Except as provided in Rule 41(a)(1), an action may dismissed

at the plaintiff’s request only by court order, on terms that the court considers proper.”).


3
      Plaintiffs’ counsel may send a paper copy of the Order by U.S. Mail, or alternatively
may elect to provide an electronic copy (e.g., by including a URL where the Order may be
viewed online, or by attaching the Order to an email).
                                             13
    CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 14 of 17



       The Court’s previous conclusion that “nothing in Rule 41 gives the Parties an

unfettered, unilateral right to stipulate to dismissal” in FLSA actions remains true even

after the revelation that the Parties did not reach a monetary settlement. ECF No. 181 at

11. As the Court’s Order explained, Rule 41’s limiting prefatory clause makes Rule 41

dismissal subject to “any applicable federal statute,” which includes section 216(b) of the

FLSA. Id. (quoting Fed. R. Civ. P. 41(a)(1)(A)). Court approval of dismissal of FLSA

claims, even absent a settlement, remains at least advisable, and perhaps required, here.

See Socias v. Vornado Realty L.P., 297 F.R.D. 38, 41 (E.D.N.Y. 2014) (“[A]lthough

employees, though counsel, often voluntarily consent to dismissal of FLSA claims and, in

some instances, are resistant to judicial review of settlement, the purposes of [the] FLSA

require that it be applied even to those who would decline its protections.” (citation and

internal quotation marks omitted) (emphasis added)).

       Even in the absence of a monetary settlement, the Stipulation represents an

agreement to dispose of the Named Plaintiffs’ FLSA claims, which requires judicial

approval because “employee rights . . . under the FLSA ‘cannot be abridged by contract or

otherwise waived.’” See McInnis v. Ecolab Inc., No. 11-cv-02196 (SRN/JJK), 2012 WL

892187, at *1 (D. Minn. Feb. 17, 2012) (quoting Barrentine v. Arkansas–Best Freight Sys.,

50 U.S. 728, 740 (1981)), R&R adopted, 2012 WL 892192 (D. Minn. Mar. 15, 2012);

see also Black’s Law Dictionary (10th ed. 2014) (defining “settlement” as “[a]n agreement

ending a dispute or lawsuit,” without regard to the exchange of money). Despite the fact

that the Parties’ agreement is not a traditional monetary settlement, and it will not bind the

Opt-In Plaintiffs, the Court is still obligated to carefully ensure that the agreement


                                             14
    CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 15 of 17



disposing of the Named Plaintiffs’ FLSA claims “represents a fair compromise of a bona

fide wage and hour dispute” and “is fair and reasonable for all who are affected by it”—

including the Named Plaintiffs, Opt-in Plaintiffs, and Defendants. McInnis, 2012 WL

892187, at *2. In doing so, the Court “may consider a multitude of factors, including

(1) the stage of the litigation and the amount of discovery exchanged, (2) the experience of

counsel, (3) the probability of the plaintiff’s success on the merits, (4) any overreaching by

the employer in the settlement negotiations, and (5) whether the settlement is the product

of arm’s length negotiations between represented parties based on the merits of the case.”

Stainbrook v. Minn. Dep’t of Pub. Safety, 239 F. Supp. 3d 1123, 1126 (D. Minn. 2017).

       The presence of a bona fide dispute typically favors court approval of a settlement.

But here, in this unusual posture, it is the absence of a bona fide dispute that favors court

approval of the Parties’ agreement to dismiss the Named Plaintiffs’ claims with prejudice.

At one point, there certainly was a bona fide dispute, as evidenced by the thoroughly

litigated issue of certification. See, e.g., ECF Nos. 23 (motion for conditional certification),

36 (motion to dismiss), 77 (renewed motion for conditional certification), 105 (objection

to conditional-certification decision), 152 (third motion for conditional certification). As

in Brask v. Heartland Automotive Services, Inc., both Parties litigated certification and

actively participated in discovery; several depositions were taken and targeted document

discovery was conducted. See No. 06-cv-00011 (RHK/AJB), 2006 WL 2524212, at *2

(D. Minn. Aug. 15, 2006). But the Parties have come to agree that there is no longer a

bona fide dispute.     The Court is confident the Parties were represented by skilled,

experienced counsel who advocated and negotiated at arm’s length. Cf. McInnis, 2012 WL


                                              15
    CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 16 of 17



892187, at *6. The Court is also confident that if the Named Plaintiffs’ claims were

meritorious, the Parties would still be litigating bona fide disputes.

       The Court also readily concludes that the dismissal with prejudice of the Named

Plaintiffs’ claims is fair and equitable. “The primary consideration . . . is the strength and

nature of the claim in light of the possible defenses.” Brask, 2006 WL 2524212, at *2. As

discussed in conjunction with the issue of decertification, the Named Plaintiffs no longer

appear to have viable claims, or at least not strong ones. Surely if the Named Plaintiffs had

viable claims, counsel would have every incentive to litigate them and recover fees and

costs. But Plaintiffs’ counsel has suggested that they could not, in good faith under

Rule 11, proceed with these claims. See Mem. in Supp. at 3; Pls.’ Resp. Mem. at 2.

Accordingly, the Named Plaintiffs’ claims will be dismissed with prejudice.

                                          ORDER

       Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

       1.     Defendants’ Unopposed Motion to Decertify Conditionally Certified

Collective Action [ECF No. 185] is GRANTED. The class this Court conditionally

certified in its January 10, 2018 Order is hereby DECERTIFIED.

       2.     The Opt-In Plaintiffs’ claims are hereby DISMISSED WITHOUT

PREJUDICE.

       3.     Plaintiffs’ counsel shall, within 14 days of the date of this Order, issue the

proposed Notice [ECF No. 179-1] as modified by Part II.B, supra, to all Opt-In Plaintiffs

of the conditionally certified class.


                                             16
    CASE 0:16-cv-03954-ECT-TNL Document 192 Filed 04/22/19 Page 17 of 17



       4.     Defendants’ Unopposed Motion to Dismiss Named Plaintiffs’ Claims with

Prejudice [ECF No. 185] is GRANTED. All claims asserted by Named Plaintiffs Tina

Norris, Sally Michalak, and Wendy Loepp are hereby DISMISSED WITH PREJUDICE.

       5.     The foregoing dismissals of the Opt-In Plaintiffs’ and Named Plaintiffs’

claims are without costs, disbursements, or attorneys’ fees to any of the Parties.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: April 22, 2019                     s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court




                                             17
